Case 16-32435-bjh7 Doc 767 Filed 02/27/19            Entered 02/27/19 13:16:57     Page 1 of 23


 ASK LLP
 Joseph L. Steinfeld, Jr.                             REED & ELMQUIST, P.C.
 Kara E. Casteel                                      David W. Elmquist SBT #06591300
 2600 Eagan Woods Drive, Suite 400                    501 N. College Street
 St. Paul, MN 55121                                   Waxahachie, TX 75165
 Telephone: (651) 406-9665                            Telephone: (972) 938-7339
 E-mail: kcasteel@askllp.com                          Email: delmquist@bcylawyers.com

 Edward E. Neiger
 151 West 46th Street, 4th Fl.
 New York, NY 10036
 Telephone: (212) 267-7342
 E-mail: eneiger@askllp.com

 Counsel for Diane G. Reed, as Chapter 7 Trustee

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:
                                                    Chapter 7
BFN OPERATIONS LLC,
                                                    Case No. 16-32435-BJH-7
                                          Debtor.

             TRUSTEE'S SIXTH MOTION TO APPROVE SETTLEMENTS OF
             AVOIDANCE ACTIONS PURSUANT TO FED. R. BANKR. P. 9019

         NO HEARING WILL BE CONDUCTED HEREON UNLESS A WRITTEN
         RESPONSE IS FILED WITH THE CLERK OF THE BANKRUPTCY COURT,
         1100 COMMERCE STREET, ROOM 1254, DALLAS, TEXAS 75242, ON OR
         BEFORE CLOSE OF BUSINESS TWENTY-ONE (21) DAYS FROM THE DATE
         OF SERVICE HEREOF.

         ANY RESPONSE MUST BE IN WRITING AND FILED WITH THE CLERK. A
         COPY MUST BE SERVED UPON COUNSEL FOR THE TRUSTEE PRIOR TO
         THE DATE AND TIME SET FORTH HEREIN. IF A RESPONSE IS FILED, A
         HEARING WILL BE HELD WITH NOTICE ONLY TO THE RESPONDING
         PARTY.

         IF NO RESPONSE IS TIMELY FILED, THE RELIEF REQUESTED MAY BE
         DEEMED TO BE UNOPPOSED, AND THE COURT MAY ENTER AN ORDER
         GRANTING THE RELIEF SOUGHT WITHOUT CONDUCTING A HEARING.

 TO THE HONORABLE BARBARA J. HOUSER, U. S. BANKRUPTCY JUDGE:

         Diane G. Reed, the duly-appointed Chapter 7 Trustee (the “Trustee”) of BFN Operations,

 LLC ("BFN Operations" or the "Debtor") in the above-captioned chapter 7 case, by and through


 TRUSTEE’S SIXTH MOTION TO APPROVE SETTLEMENTS OF AVOIDANCE ACTIONS PURSUANT
 TO FED. R. BANKR. P. 9019 - Page 1 of 7
Case 16-32435-bjh7 Doc 767 Filed 02/27/19            Entered 02/27/19 13:16:57       Page 2 of 23


counsel, files this Trustee's Sixth Motion to Approve Settlements of Avoidance Actions Pursuant

to Fed. R. Bankr. P. 9019 (the “Settlement Motion”), and in support thereof would respectfully

show as follows:

                                  I.      Jurisdiction and Venue

       1.      The Court has jurisdiction to consider the relief requested herein under 28 U.S.C.

§ 1334(b) and the standing order of reference of the District Court. This Settlement Motion

concerns the compromise and settlement of claims of the estate. It is, therefore, a core

proceeding under 28 U.S.C. § 157(b)(2)(A). Venue is proper under 28 U.S.C. § 1409.

                                  II.     Introductory Statement

       2.      In support of this Settlement Motion the Trustee has attached hereto as Exhibit A

her affidavit (“Trustee Reed's Affidavit”) which sets forth the factual basis and business

justification for the settlements described infra.

                                 III.    Summary of Settlements

       3.      By this Settlement Motion, the Trustee is seeking this Court’s approval for the

compromise and settlement of certain avoidance actions (the “Avoidance Actions”) filed

pursuant to sections 547 – 550 of the Bankruptcy Code against two (2) defendants (the “Settling

Parties”). An exhibit containing the name of each Settling Party, the total amount of the transfers

received by each Settling Party, and the amount paid or to be paid by each Settling Party to the

Trustee in settlement of each Avoidance Action (“Settlement Amount”), is attached as Exhibit 1

to Trustee Reed's Affidavit. As reflected in Exhibit 1 to Trustee Reed's Affidavit, the Settlement

Amount is at least 65% of the Net Preference Amount.

                          IV.     Factual and Procedural Background

       4.      On June 17, 2016 (the “Petition Date”) BFN Operations and affiliated entities



TRUSTEE’S SIXTH MOTION TO APPROVE SETTLEMENTS OF AVOIDANCE ACTIONS PURSUANT
TO FED. R. BANKR. P. 9019 - Page 2 of 7
Case 16-32435-bjh7 Doc 767 Filed 02/27/19                    Entered 02/27/19 13:16:57             Page 3 of 23


(collectively, the “Debtors”)1 (collectively, the "Bankruptcy Cases"), filed voluntary petitions for

relief in this Court under chapter 11 of the United States Bankruptcy Code, 11 U.S.C. § 101 et

seq. (the "Bankruptcy Code").

        5.       On June 21, 2016, the Court entered an order authorizing the joint administration

of the chapter 11 cases for procedural purposes only.2

        6.       On January 20, 2017, the Court entered an order converting the Debtors’ cases to

cases under chapter 7 of the Bankruptcy Code (the “Conversion Order”) [D.I. 559], and the

Trustee was appointed as Chapter 7 Trustee in the Bankruptcy Cases.

        7.       On March 3, 2017, the Trustee filed an application (the "Employment

Application") pursuant to §§ 327 and 328(a) of the Bankruptcy Code to employ ASK LLP

("ASK") as special counsel to investigate and to seek recovery of preferential transfers and other

avoidable transfers made by BFN Operations. The services performed by ASK and the terms

and conditions of their employment are set forth in an engagement letter agreement between the

Trustee and ASK, dated February 23, 2017 (the "Engagement Letter").

        8.       On March 30, 2017 this Court entered an order approving the Employment

Application pursuant to §§ 327 and 328(a) of the Bankruptcy Code and the Engagement Letter.

        9.       Pursuant to the terms of the Engagement Letter, ASK undertook a detailed and in-

depth analysis of preference claims and prepared a report for the Trustee regarding same. ASK

thereafter sent out over 100 demand letters to potential preference defendants, and between June

12, 2018 and June 15, 2018 filed avoidance actions against certain preference defendants whose


1
  The five debtors in these cases and the last four digits of each Debtor's federal tax identification number are as
follows: BFN Operations LLC (3891); BFN Properties LLC (4117); BFN Holdings, LLC (3817); BFN Property
Management LLC (4048); and BFN Investment Holdings LLC (6330). The Debtors' principal place of business was
located at 8700 Freeport Parkway, Ste. 100, Irving, Texas 75063. On or about June 26, 2017, all of the Debtors'
cases other than that of BFN Operations were closed as "no asset."
2
  D.I. 39.


TRUSTEE’S SIXTH MOTION TO APPROVE SETTLEMENTS OF AVOIDANCE ACTIONS PURSUANT
TO FED. R. BANKR. P. 9019 - Page 3 of 7
Case 16-32435-bjh7 Doc 767 Filed 02/27/19            Entered 02/27/19 13:16:57        Page 4 of 23


preference actions remained outstanding as of June 12, 2018. ASK engaged in settlement

negotiations on behalf of the Trustee both prior to and subsequent to filing suit. These settlement

negotiations with the defendants were done in accordance with settlement parameters set by the

Trustee. Through these negotiations the Trustee was able to enter into settlement agreements

with the Settling Parties. The basic terms of these settlements (the "Proposed Settlements") are as

follows: in exchange for the Trustee's receipt of the Settlement Amount listed on Exhibit 1 to

Trustee Reed's Affidavit, which is attached hereto as Exhibit A, the Trustee will release any and

all claims against each Settling Party relating to the transfers by BFN Operations to the Settling

Party and will dismiss with prejudice the subject Avoidance Actions.

                          V.     Relief Requested and Basis for Relief

       10.     Pursuant to Bankruptcy Code sections 547, 548, 550, and 704(a), the Trustee is

authorized and has standing to investigate, pursue, commence, prosecute, compromise, settle, or

otherwise resolve certain causes of action under chapter 5 of the Bankruptcy Code, including the

Avoidance Actions for which the Trustee now seeks the Court’s settlement approval.

       11.     Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure the Trustee

requests the Court's approval of the Proposed Settlements with the Settling Parties of the

Avoidance Actions, as described above.         Federal Rule of Bankruptcy Procedure 9019(a)

provides, in pertinent part, that “on motion by the trustee and after notice and a hearing, the court

may approve a compromise or settlement.”

       12.     In the Fifth Circuit, In re Foster Mortg. Corp., 68 F.3d 914, 917-918 (5th Cir.

1994), and In re Cajun Elec. Power Cooperative, Inc., 119 F.3d 349, 355-56 (5th Cir. 1997),

provide enumerated factors this Court must consider in evaluating a motion under Bankruptcy

Rule 9019, which include:



TRUSTEE’S SIXTH MOTION TO APPROVE SETTLEMENTS OF AVOIDANCE ACTIONS PURSUANT
TO FED. R. BANKR. P. 9019 - Page 4 of 7
Case 16-32435-bjh7 Doc 767 Filed 02/27/19           Entered 02/27/19 13:16:57        Page 5 of 23


        “(1) The probability of success in the litigation, with due consideration
        for the uncertainty in fact and law,

        (2) The complexity and likely duration of the litigation and any attendant
        expense, inconvenience and delay, and

        (3) All other factors bearing on the wisdom of the compromise,” [which
        includes]

               a) “the amount of creditor support . . . as a way to show deference to
                  the reasonable views of the creditors;” and

               b) “the extent to which the settlement is truly the product of arms-
                  length bargaining, and not fraud or collusion.”

Foster Mortg. Corp., 68 F.3d 914, 917-918 (internal citations omitted). Each of the foregoing

factors is discussed below in the context of these Proposed Settlements.

A. Trustee's Probability of Success; Uncertainty of Outcome

       13.     Based upon advice of her counsel, ASK, the Trustee believes she has meritorious

claims and that she should prevail on each of these claims if the Avoidance Actions are

prosecuted to judgment. However, the Trustee agreed to each Proposed Settlement based on a

variety of factors, including the evaluation of Bankruptcy Code section 547(c) defenses to the

underlying claims, which could reduce the amount recoverable from the gross amount

demanded. Additionally, the outcome is far from certain, and even meritorious claims bear risk

of an unexpected outcome at trial, especially concerning the asserted affirmative defenses of the

Settling Parties. The Proposed Settlements with the Settling Parties eliminate this outcome risk.

B. Complexity and Duration of Litigation; Attendant Expense and Delay

       14.     The Proposed Settlements will eliminate the potentially high costs of litigation,

which may include fact and expert witnesses. Collectability issues were also considered, as

prompt and voluntary payments by the Settling Parties result in immediate and certain payment

to the Trustee, whereas the collectability of any judgment obtained via dispositive motion



TRUSTEE’S SIXTH MOTION TO APPROVE SETTLEMENTS OF AVOIDANCE ACTIONS PURSUANT
TO FED. R. BANKR. P. 9019 - Page 5 of 7
Case 16-32435-bjh7 Doc 767 Filed 02/27/19           Entered 02/27/19 13:16:57         Page 6 of 23


practice or trial and after significant time has passed from the initial demand date is far from

certain. Additionally, if the Trustee were to continue to litigate to collect the full amount the

Trustee has demanded in order to pay timely filed and allowed claims of creditors, litigation

costs and expenses would exceed the difference between the amount demanded after defenses

and the Settlement Amount.

C. Other Factors Bearing on Compromise

       i.      The Interests of Creditors

       15.     The settlements are in the best interests of creditors because the Settlement

Amounts represents a fair recovery on the preference claims (in light of anticipated §547(c)

defenses), resolves the claims without the need for litigation and the attendant litigation costs,

and provides assets for distribution to creditors with timely filed and allowed claims.

       ii.     Arms-Length Negotiations

       16.     The Proposed Settlements were achieved after arms-length negotiations between

counsel for the Trustee and the Settling Parties and/or their counsel. Based upon the advice of

her counsel, the Trustee believes that these settlements are a fair and reasonable resolution of the

subject preference claims.

                                          VI.     Prayer

       WHEREFORE, the Trustee respectfully requests an order approving the Proposed

Settlements of the Avoidance Actions as set forth herein and authorizing the Trustee to

consummate the Proposed Settlements according to their terms.




TRUSTEE’S SIXTH MOTION TO APPROVE SETTLEMENTS OF AVOIDANCE ACTIONS PURSUANT
TO FED. R. BANKR. P. 9019 - Page 6 of 7
Case 16-32435-bjh7 Doc 767 Filed 02/27/19   Entered 02/27/19 13:16:57      Page 7 of 23


Dated: February 27, 2019         Respectfully Submitted,

                                 ASK LLP
                                 By: /s/ Kara E. Casteel
                                 Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                 Kara E. Casteel, Esq., MN SBN 0389115
                                 ASK LLP
                                 2600 Eagan Woods Drive, Suite 400
                                 St. Paul, MN 55121
                                 Telephone: (651) 289-3846
                                 Fax: (651) 406-9676
                                 Email: kcasteel@askllp.com

                                 -and-

                                 Edward E. Neiger, Esq.
                                 151 West 46th Street, 4th Fl.
                                 New York, NY 10036
                                 Telephone: (212) 267-7342
                                 Fax: (212) 918-3427

                                 -and-

                                 REED & ELMQUIST, P.C.
                                 David W. Elmquist – SBT #06591300
                                 501 N. College Street
                                 Waxahachie, TX 75165
                                 (972) 938-7339
                                 (972) 923-0430 (fax)
                                 Email: delmquist@bcylawyers.com

                                 Counsel for Diane G. Reed, as Chapter 7 Trustee




TRUSTEE’S SIXTH MOTION TO APPROVE SETTLEMENTS OF AVOIDANCE ACTIONS PURSUANT
TO FED. R. BANKR. P. 9019 - Page 7 of 7
Case 16-32435-bjh7 Doc 767 Filed 02/27/19   Entered 02/27/19 13:16:57   Page 8 of 23
Case 16-32435-bjh7 Doc 767 Filed 02/27/19   Entered 02/27/19 13:16:57   Page 9 of 23
Case 16-32435-bjh7 Doc 767 Filed 02/27/19   Entered 02/27/19 13:16:57   Page 10 of 23
Case 16-32435-bjh7 Doc 767 Filed 02/27/19   Entered 02/27/19 13:16:57   Page 11 of 23
Case 16-32435-bjh7 Doc 767 Filed 02/27/19   Entered 02/27/19 13:16:57   Page 12 of 23
   Case 16-32435-bjh7 Doc 767 Filed 02/27/19          Entered 02/27/19 13:16:57        Page 13 of 23



                                    CERTIFICATE OF SERVICE

   The undersigned hereby certifies that on February 27, 2019, a true and correct copy of the foregoing
Trustee's Sixth Motion To Approve Settlements Of Avoidance Actions Pursuant To Fed. R. Bankr. P.
9019 was served electronically on all registered ECF users in this case, and by United States first class
mail on the attached Service List.


                                            /s/ Kara E. Casteel
                                            Kara E. Casteel
          Case 16-32435-bjh7 Doc 767 Filed 02/27/19             Entered 02/27/19 13:16:57    Page 14 of 23
Wilson County Tax Collector               Tennessee Steel Haulers, Inc.          North Texas Tollway Authority
PO Box 1162                               2607 Brick Chruck Pike                 NTTA
Wilson, NC 27894                          Nashville, TN 37207                    PO Box 660244
                                                                                 Dallas, TX 75266


Dallas County                             Cantrell’s Portable Toilets           Arkansas Department of Workforce Svcs.
c/o Linebarger Goggan Blair Sampson LLP   1432 Meiser Lane                      PO Box 8007
Attn: Laurie Spindler Huffman             McMinnville, TN 37110                 Little Rock, AR 72003
2777 N. Stemmons Frwy. Ste. 1000
Dallas, TX 75207

Ford Motor Credit Company LLC             The Whaley Place                       Steven Ferguson
c/o National Bankruptcy Svc. Center       PO Box 160                             124 N. Main Street
PO Box 62180                              Forest Hill, LA 71430                  Wagoner, OK 74467
Colorado Springs, CO 80962


KWIK Ice, Inc.                            Fire Services Plus Inc.                Mid-Tenn Water Treatment Co, Inc.
PO Box 186                                Attn: Doug Vandecovering               PO Box 40858
Ketchum, OK 74349                         17675 SW Farmington Rd. #118           Nashville, TN 37204
                                          Beaverton, OR 97078


Walter A. Woods Supply Inc.               Travis Jones                           Mark Parkhurst
PO Box 100                                PO Box 636                             338 Parkhurst Rd.
Rossville, GA 30741                       Gretna, FL 32332                       McMinnville, TN 37110



Kustom Printing Products                  Siteone Landscape Supply               Morrison Industrial Equipment
157 Georgia Lane                          f/k/a John Deere Landscapes            PO Box 1803
Smithville, TN 37166                      300 Colonial Center Pkwy., Ste. 550    Grand Rapids, MI 49501
                                          Roswell, GA 30076


Hampshire Farms, LLC                      MSC Industrial Supply                  Fred C. Gloeckner, Co., Inc.
14N850 RT. 20                             75 Maxess Road                         550 Mamaroneck Avenue
Hampshire, IL 60140                       Melville, NY 11747                     Harrison, NY 10528



A-Plus Fastners LLC                       Portland General Electric (PGE)        Rycenga Building Center
107 Magness Dr.                           7995 SW Mohawk St./ERC                 c/o Andrew Raffaele
McMinnville, TN 37110-1343                Tualatin, OR 97062                     1053 Jackson Street
                                                                                 Grand Haven, MI 49417


Quality Door Company                      Western Carolina Forklift, Inc.        Freeman Creek Equipment
2481 Van Ommen Dr.                        6392 Burnt Poplar Ct.                  7511 N. US 31
Holland, MI 49424                         Greensboro, NC 27409                   Freesoil, MI 49411



Williams Dorian Arnold                    Northern Safety Co. Inc.               HPS Pipe Supply, Inc.
33 Church Street, Apt. #8                 PO Box 4250                            PO Box 890
Gretna, FL 32332                          Utica, NY 13504-4250                   Cornelius, OR 97113
          Case 16-32435-bjh7 Doc 767 Filed 02/27/19          Entered 02/27/19 13:16:57    Page 15 of 23
Integracolor, LLC                    Preferred Chevrolet Buick GM             Rodrigo Cortez
Attn: Kathy Luckey                   1701 S. Beacon Blvd.                     1950 Ike Adcock Road
3210 Innovative Way                  Grand Haven, MI 49417                    Smithville, TN 37166
Mesquite, TX 75149


CNH Industrial Capital America LLC   Tennessee Department of Revenue          BWI Companies, Inc.
CNH Capital America LLC              c/o Attorney General                     c/o McNally-Patrick LLP
PO Box 3600                          PO Box 20207                             Attn: Glen Patrick
Lancaster, PA 17604                  Nashville, TN 37202-0207                 100 E. Ferguson, Ste. 400
                                                                              Tyler, TX 75702
Uline Shipping Supplies              AGCO Finance, LLC                        Ferguson Enterprises, Inc.
12575 ULine Drive                    PO Box 2000                              3108 S. Memorial Drive
Pleasant Prairie, WI 53158           Johnston, IA 50131                       Greenville, NC 27834



Stand-By Personnel, Inc.             Hatfield Spraying Service, Inc.         Nina L. Washington
c/o Timothy L. Rogers                18155 120th                             3406 E 35th Street
110 W. 7th St., Ste. 900             P.O. Box 8                              Kansas City, MO 64128
Tulsa, OK 74119                      Nunica, MI 49448


Marcelino R. Martinez                James Scott Lucas                        Jason Lee Miller
4270 Ellis Ln                        Lucas Lawn Care                          c/o Margie Rigsby Miller, Esq.
PO Box 1064                          5422 Carr Road                           109 N. Spring St.
Bailey, NC 27807                     Wilson, NC 27893                         McMinnville, TN 37110


XPO Logistics                        Parker Davis Co, Inc.                    Wilson Trailers Sales – Service
c/o Joseph Lain                      2310 N. Tryon St.                        PO Box 3637
13777 Ballantyne Corporate Place     Charlotte, NC 28206                      Wilson, NC 27895
Suite 400
Charlotte, NC 28277
Louisiana Forest Seed Co. Inc.       Greenmark Equipment, Inc.                Jones Electric Company
303 Forestry Road                    4098 M-40                                1965 Sanford Street
Lecompte, LA 71346                   Holland, MI 42423                        Muskegon, MI 49441



N-L Business Systems, Inc.           Victor Miguel Godinez Juarez             James Serrano
PO Box 459                           9962 West Green Hill Rd.                 184 Sawmill Rd.
Livingston, TN 38570                 Smithville, TN 37166                     McMinnville, TN 37110



Greenier Side Nursery                Pedro Carrillo Mata                      Gilberto G. Muniz
c/o Michael Kelly Johnson            587 Talley Rd.                           7024 Short Mountain Hwy.
644 Parkhurst Rd.                    Smithville, TN 37166                     Smithville, TN 37166
McMinnville, TN 37110


Erasmo Godinez                       Rocio Soto                               Miguel Soso
6451 Short Mountain Hwy.             4091 Short Mountain Hwy.                 6451 Short Mountain Hwy.
Smithville, TN 37166                 Smithville, TN 37166                     Smithville, TN 3766
           Case 16-32435-bjh7 Doc 767 Filed 02/27/19           Entered 02/27/19 13:16:57     Page 16 of 23
Julian Guerrero Soto                    Victor G. Avalos                        Kathy Kaye Cantrell
185 Meridian Drive                      7052 Short Mountain Rd.                 1405 Underhill Rd.
Smithville, TN 37166                    Smithville, TN 37166                    Smithville, TN 37166



Carolina Telephone and Telegraph, LLC   Norberto Guzman                         Jose Gonzalez
d/b/a CenturyLink                       7024 Short Mountain Hwy.                2044 Alva Jones Rd.
CenturyLink Communications Bankruptcy
1801 California St., Rm 900             Smithville TN 37166                     Rock Island, TN 38581
Denver, CO 80202


J. Guadalupe Godinez-Soto               Anita Hendrix                           David Kilgore
265 Banks Pisgah Rd.                    195 Poplar St.                          4245 Blue Springs Rd.
Smithville, TN 37166
                                        Smithville, TN 37166                    Smithville, TN 37166



Mauro Cruz Ponce                        Leonardo Cortez                         Ronnie Arnold
2317 Bluff Springs Rd.                  1108 Big Woods Rd.                      d/b/a Lay A Farm Nursery
McMinnville, TN 37110
                                        Smithville, TN 37166                    270 V.L. Wilson Loop
                                                                                Smithville, TN 37166


Fidel Godinez                           Jose Luis Uvalle                        Wilson Immediate Care PA
6048 AB Finacier Rd.                    4833 W. Green Rd.                       PO Box 3468
Smithville, TN 37166                    McMinnville, TN 37110                   Wilson ,NC 27895



Jewel’s Construction                    Wagoner Lumber Company, Inc.            Law Office of Michael R. Green, PLLC
7592 McMinnville Hwy.                   Tahlequah Lumber Company, Inc.          c/o Michael Green
                                                                                3739 E. 31st Street
Smithville, TN 37165                    1701 Park Hill Rd.                      Tulsa, OK 74135
                                        Tahlequah, OK 74464


City of Wilson/Wilson Energy            Jeffery Hall                            Estella Falcon
PO Box 10                               c/o Brian R. Berry                      c/o Brian R. Berry
Wilson, NC 27894                        Berry – Otterson, PLLC                  Berry – Otterson, PLLC
                                        2230 East 49th St., Ste. A              2230 East 49th St., Ste. A
                                        Tulsa, OK 74105                         Tulsa, OK 74105
Vioney Sierra                           Edith Marquez                           Erosto Santana
c/o Brian R. Berry                      c/o Brian R. Berry                      c/o Brian R. Berry
Berry – Otterson, PLLC                  Berry – Otterson, PLLC                  Berry – Otterson, PLLC
2230 East 49th St., Ste. A              2230 East 49th St., Ste. A              2230 East 49th St., Ste. A
Tulsa, OK 74105                         Tulsa, OK 74105                         Tulsa, OK 74105
Kenneth W. Roy                          Christina Balderas-Garcia               Briggs Nursery
c/o Brian R. Berry                      c/o Brian R. Berry                      PO Box 658
Berry – Otterson, PLLC                  Berry – Otterson, PLLC                  Elma, WA 98541
2230 East 49th St., Ste. A              2230 East 49th St., Ste. A
Tulsa, OK 74105                         Tulsa, OK 74105
Aim to Please LLC                       Foliage Plants, Inc.                    Manzanarez Transito
PO Box 701708                           Attn: Felix Duque                       2215 W. Jefferson St., Lot 29
Tulsa, OK 74170                         24550 SW 167Ave.                        Quincy, FL 32351-1901
                                        Homestead, FL 33031
          Case 16-32435-bjh7 Doc 767 Filed 02/27/19             Entered 02/27/19 13:16:57       Page 17 of 23
Fabiana Mateo Sebastian                 Harris Country, et al                      Go For Direct Independence
PO Box 263                              c/o Linebarger Goggan Blair Sampson, LLP   PO Box 210337
                                        Attn: John P. Dillman
Cookeville, TN 38501                    PO Box 3064                                Bedford, TX 76095
                                        Houston, TX 77253-3064


Crescent Electric Supply Company        Ring Power Corporation                     Southeastern Wire Fabricators, Inc.
c/o Renee Doane                         10421 Fern Hill Drive                      Tammy Drake
640 44th Street SW #2                   Riverview, FL 33578                        271 Williams Hill Rd.
Grand Rapids, MI 49548                                                             Hemingway, SC 29554


Ricky Knowles                           White’s Tire Svc.                          Whittinghill Disposal Svc. Inc.
4908 Jacob Pillar Rd.                   PO Box 1469                                6000 South Cherokee
Smithville, TN 37166                    Wilson, NC 27894                           Muskogee, OK 74403



CHS, Inc.                               Sadler Paper Compny                        Landstar Ranger Inc.
4670 Washington St.                     1 W. Cincinnati Ave.                       Attn: Dawn Bowers
Hamilton, MI 49419                      Muskogee, OK 74401                         13410 Sutton Park Drive South
                                                                                   Jacksonville, FL 32224


Keys, Tallettris J.                     Pearce Worldwide Logistics, Inc.           Baxter Bailey
620 South Atlanta Street                5120 Virginia Way, Ste. C23                Assignee of Left Coast Logistics
Apt. #N228                              Brentwood, TN 37027                        c/o Barbara Brady
Quincy, FL 32351                                                                   1630 Goodman Rd. E., Ste. 3
                                                                                   Southaven, MS 38671
Baxter Bailey                           Speedway LLC                               Waste Industries
Assignee of OnLine Freight Svcs. Inc.   PO Box 1590                                c/o RMS
c/o Barbara Brady                       Springfield, OH 45501                      PO Box 361345
1630 Goodman Rd. E., Ste. 3                                                        Columbus, OH 43236
Southaven, MS 38671
Nature’s Way Nursery of Miami, Inc.     Randy Lewis                                Blu Site Solutions of N. Carolina, Inc.
c/o Alison Depew                        16521 Turner Rd.                           257 Castleberry Industrial Dr.
PO Box 971129                           Lansing, MI 48906                          Cumming, GA 30040
Miami, FL 33197-1129


NSB, Inc.                               Plant Source, Inc.                         Jerry T. Bunn Trucking LLC
437 Ward Blvd.                          2029 Sycamore Drive                        7164 Flat Rock Rd.
PO Box 1235                             San Marcos, CA 92069                       Sims, NC 27880
Wilson, NC 27893


Rain – Hail, LLC                        Dealers Electrical Supply                  Michigan Gas Utilities Corporation
9200 Northpark Dr., Ste. 300            PO Box 2676                                PO Box 19003
Johnston, IA 50131                      Waco, TX 76702                             Green Bay, WI 54307



Suburban Propane                        New Jersey Turnpike Authority              IBM Corp
240 Route 10 West                       Law Dept. - c/o Mark Seider                c/o Marie-Josee Dube
Whippany, NJ 07981                      PO Box 5042                                275 Viger East
                                        Woodbridge, NJ 07095-5042                  Montreal, QC H2Xe$7
           Case 16-32435-bjh7 Doc 767 Filed 02/27/19      Entered 02/27/19 13:16:57     Page 18 of 23
Airgas USA LLC                       Randall Walker Farms                   CNH Industrial Capital America, LLC
2015 Vaughn Rd., Bldg. 400           8240 Manchester Hwy.                   P.O. Box 3600
Kennesaw, GA 30144                   Morrison, TN 37357                    Lancaster PA 17604-3600



Michigan Dept. of Treasury           Monrovia Nursery Company              Juan F. Rodriguez
Bankruptcy Unit                      817 E. Monrovia Place                 625 Ruth Hildreth Rd.
PO Box 30168                         Azusa, CA 91702                       Smithville, TN 37166
Lansing, MI 48909


Wood Chips – More, Inc.              Adrian Williams                       GAP Factoring, Inc.
PO Box 206                           439 N. West St.                       For Hooper Trucking, LLC
Dardanelle, AR 72834                 Quincy, FL 32351                      Attn: Sierra
                                                                           PO Box 5329
                                                                           Twin Falls, ID 83303
Weeks Roses                         Grand River Dam Authority              Canon Financial Services, Inc.
230 Mary Avenue                     Attn: Legal Dept.                      c/o Platzer, Swergold et al
Gleendale, IN 47025                 226 West Dwain Willis Ave.             Attn: Sherri Dl Lydell
                                    Vinita, OK 74301                       475 Park Avenue South, 18th Floor
                                                                           New York, NY 10016
B-G Supply Co., Inc.                Ferrell Gas                            Semco Energy
632 W. Broad St.                    One Liberty Plaza MD 40                Attn: Jamie Bennett
Smithville, TN 37166                Liberty, MO 64068                      1411 3rd St., Ste. A
                                                                           Port Huron, MI 48060


C-J Enterprises                     Pine Acres Estates Association, LLC    Jose L. Moreno
PO Box 643                          c/o Richard H. Brolick                 c/o Berry – Otterson, PLLC
Gentry, AR 72734                    2877 Judson Road                       Attn; Brian R. Berry
                                    Spring Lake, MI 49456                  2230 East 49th Street., Suite A
                                                                           Tulsa, OK 74105
Maria A. Marquez                     Tennessee Dept of Revenue              Michigan Dept of Treasury
c/o Berry – Otterson, PLLC           TDOR c/o Attorney General              MI Atty General // Revenue & Collections
Attn; Brian R. Berry                 P.O. Box 20207                         P.O. Box 30754
2230 East 49th Street., Suite A     Nashville TN 37202                     Lansing MI 48909
Tulsa, OK 74105
Angel Coronado                       Maria De Gonzalez Ruiz                R.J. Holdings, Inc.
c/o Berry-Otterson, PLLC             c/o Berry-Otterson, PLLC              d/b/a Resource Plus, Inc.
Attn: Brian R. Berry                 Attn: Brian R. Berry                  Bill Watson
2230 E. 49th St., Ste. A             2230 E. 49th St., Ste. A              160 Cedar Pointe Dr.
Tulsa OK 74105                       Tulsa OK 74105                        Mooresville NC 28117
OK Dept of Ag, Food & Forestry       Westland Freight, Inc.               Pacific Mulch, Inc.
Attn: Bennett Abbott                 2905 NE 157th Ct.                    P.O. Box 60
2800 N. Lincoln Blvd.                Vancouver WA 98682                   650 Peter Gill Road
Oklahoma City OK 73105                                                    Henderson NC 27536


Sheldon Oil Company, Inc.            Class C Solutions Group               Autozone, Inc.
2801 Third Street                    A Bus. Of MSC Indust Supp.            P.O. Box 10
Tillamook OR 97141                   75 Maxess Road                        Dept. 9003
                                     Melville NY 11747                     Memphis TN 38101
          Case 16-32435-bjh7 Doc 767 Filed 02/27/19       Entered 02/27/19 13:16:57      Page 19 of 23
C-S Electric Service, LLC           Jamie Riley                            Tulsa Coffee Service, Inc.
P.O. Box 368                        2001 Winoca Rd. SW                     d/b/a Java Dave’s Exec Coffee
220 N. Ferry St.                    Wilson NC 27893                        P.O. Box 581238
Grand Haven MI 49417                                                       Tulsa OK 74158


Middle TN Natural Gas Util Dist     Label Logic, Inc.                      Airgas USA, LLC
P.O. Box 670                        c/o Strasburger & Price                110 W. 7th Street
1036 West Broad Street              Attn: H. Gilles & A Edson              Suite 1400
Smithville TN 37166                 901 Main Street, Suite 4400            Tulsa OK 74119
                                    Dallas TX 75202
Merle Boes, Inc.                    Walter A. Woods Supply Inc.            A-A Nursery
P.O. Box 1887                       P.O. Box 100                           Ronnie Alonso
Holland MI 49422                    Rossville GA 30741                     3177 Lyinchburg Rd.
                                                                           Winchester TN 37398


Kiara Robinson                      Merrill Corporation                    GOFDI – Go For Direct Indepen.
512 Edrington Ave.                  One Merrill Circle                     P.O. Box 210337
Osceola AR 72370                    Saint Paul MN 55108                    Bedford TX 76095



Total Quality Logistics, LLC        Maria J. Garcia                        Army-Air Force Exchange Serv.
Attn: Joseph Wells                  c/o Berry-Otterson PLLC                AAFES-GC-G
4289 Ivy Pointe Blvd.               Attn: Brian R. Berry                   3911 S. Walton Walker Blvd.
Cincinnati OH 45245                 2230 E. 49th St., Ste. A               Dallas TX 75236
                                    Tulsa OK 74105
Reliable Factors, Inc.              ULine Shipping Supplies                United Parcel Service Domestic
d/b/a H-H Transportation of OKC     12575 Uline Drive                      c/o RMS (An IQOR Co.)
1511 Heritage Lane                  Pleasant Prairie WI 53158              P.O. Box 361345
Florence SC 29505                                                          Columbus OH 43236


Anthony Tesselaar USA, Inc.         Security Tech. Services                FedEx Corp. Services, Inc.
15200 Mansel Avenue                 Holland Lock – Safe                    Of FedEx Express/Ground/Freight
Lawndale CA 90260                   503 W. 17th Street                     3965 Airways Blvd.
                                    Holland MI 49423                       Module G., 3rd Floor
                                                                           Memphis TN 38116-5017
Taimen Transport, LLC               Fastenal Company                       Nat’l Un Fire Ins Co of Pittsburgh o/b/o
1209 Pointe Centre Dr., Ste 205     2001 Theurer Blvd.                     Certain Affiliates of AIG Properties
                                                                           Attn: Eric Manne
Chattanooga TN 37421                Winona MN 55987                        175 Water Street, 15th Floor
                                                                           NY NY 10038


D+H Bark, Inc.                      East Coast Equip. LLC                  A.M. Leonard, Inc.
6020 N. 27 Road                     2117 Central Park Drive                Attn: Debbie
Manton MI 49663                     Winterville NC 28590                   P.O. Box 816
                                                                           Piqua OH 45356-0816


Blue Dot Solutions, Inc.            Deere Credit, Inc.                     Potomac Farms Nursery
1120 Lincoln St., Suite 1507        c/o Blalack-Williams PC                P.O. Box 579
Denver CO 80203                     Attn: Sharon H. Sjostrom               Shepherdstown WV 25443
                                    4851 LBJ Freeway, Ste. 750
                                    Dallas TX 75244
          Case 16-32435-bjh7 Doc 767 Filed 02/27/19      Entered 02/27/19 13:16:57    Page 20 of 23
Keith Peuse                        Woody G. Hillis                       Cintas First Aid & Safety #418
800 NW Broad St., Suite 8          1212 Northcutt Cove Road              1108 N. 105th E. Avenue
Murfreesboro TN 37129              McMinnville TN 37110                  Tulsa OK 74116



Harrell’s, LLC                      Jose L. Moreno                        2Plant International, LL.c
c/o Bast Amron LLP                  c/o Berry-Otterson, PLLC              Attn: Duriya Khinojwala
Attn: J. Bast & Z. Laux             Attn: Brian R. Berry                  4996 Foote Road
One SE 3rd Ave., Suite 1400         2230 E. 49th St., Ste. A              Medina OH 44256
Miami FL 33131                      Tulsa OK 74105
WT Transfer Holding Co d/b/a        Bailey Nurseries, Inc.                Gadsden County Tax Collector
Williams Tractor, Inc.              1325 Bailey Road                      P.O. Box 817
P.O. Box 1346                       Saint Paul MN 5519-6313               Quincy FL 32353-0817
Fayetteville AR 72702


Griffin Greenhouse Supplies         Waste Management                      Wells Fargo Vendor Financial Serv.
Rick Hyslip / Griffin Greenhouse    c/o Jacquolyn E. Mills                Agent for BOA Leasing Capital
1619 Main Street                    1001 Fannin Street                    WFVFS Bankruptcy
P.O. Box 36                         Houston TX 77002                      P.O. Box 13708
Tewksbury MA 01876                                                        Macon GA 31208
Wells Fargo Equipment Finance       Angel Coronado                        DP Brown of Detroit / Motion Indust.
WFEF / Attn: Douglas L. Hein        c/o Berry-Otterson, PLLC              1646 Champagne Dr. N
MAC N9300-100                       Attn: Brian R. Berry                  Saginaw MI 48604
600 S. 4th St., 10th Floor          2230 E 49th St., Ste. A
Minneapolis MN 55415                Tulsa OK 74105
First Medical, LLC                  Med-1 Holland, LLC                    Northland Express Transport
Attn: Mary Alice Ehrlich            Attn: Mary Alice Ehrlich              Attn: R. Hillegonds & M. Johnson
1140 Monroe Ave. NW Ste. 150        1140 Monroe Ave. NW Ste. 150          45 Ottawa Ave., SW, Suite 1100
Grand Rapids MI 49503               Grand Rapids MI 49503                 Grand Rapids MI 49503


C-J Bark Haulers, Inc.              Telnet Worldwide, Inc.                Wal-Mart Stores, Inc.
c/o Braun Kendrick Finkbeiner       Warner Law Firm                       Charles B. Hendricks
Attn: David L. Puskar               P.O. Box 1055                         900 Jackson St., Suite 570
4301 Fashion Square Blvd.           Troy MI 48099                         Dallas TX 75202
Saginaw MI 48603
Life Ins. Co. of N. America         Harrell’s, LLC                        Crystal Financial LLC as
CIGNA—Attn: Mary Jo Shertick        c/o Bast Amron LLP                    Term Loan Agent
900 Cottage Grove Road, B6LPA       Attn: Jeffrey P. Bast, Esq.           c/o Proskauer Rose // T Karcher
Bloomfield CT 06002                 1 SE Third Ave., Suite 1400           Eleven Times Square
                                    Miami FL 33131                        New York NY 10036
Volvo Financial Serv, a             Casa Flora, Inc.                      PNC Bank, National Association
Division of VFS, US, LLC            P.O. Box 41140                        c/o Robert W. Jones
Volvo Financial Services            Dallas TX 75241                       200 Crescent Court, Suite 1600
P.O. Box 26131                                                            Dallas TX 75201
Greensboro NC 27402
Sogeti USA, LLC                     Pape Material Handling                Southern Wholesale Nursery
Attn: Matt Huber                    7000 SW Sandburg                      Russell Milstead
10100 Innovation Dr., Suite 200     Tigard OR 97223                       786 Northcutt Cove Road
Dayton OH 45342                                                           McMinnville TN 37110
          Case 16-32435-bjh7 Doc 767 Filed 02/27/19          Entered 02/27/19 13:16:57     Page 21 of 23
Triangle Capital Corp as               State of NJ, Div of Taxation           Carrie Caforia
Agent for Lenders                      P.O. Box 245                           5101 S. Cherokee, #607
Attn: Anna B. Osterhout, Esq.          Trenton NJ 08695                       Muskogee OK 74403
P.O. Box 2611
Raleigh NC 27602-2611
Principal Life Ins. Co, an IA Corp     Verizon Business Global, LLC           Deere Credit, Inc.
c/o Principal Real Estate Investors    c/o Stinson Leonard Street             John Deere Financial
Attn: Alex Mather                      Attn: Tracey M. Ohm                    P.O. Box 6600
711 High Street                        1775 Pennsylvania Ave NW Ste 800       Johnston IA 60131
Des Moines IA 50392                    Washington DC 20006
IPFS Corp.                             L-M Transportation Services, Inc.      OK Workers Comp Code
30 Montgomery St., Ste. 1000           Attn: James B. Angell                  Attn: Eric Odom
Jersey City NJ 07302                   P.O. Box 12347                         P.O. Box 657
                                       Raleigh NC 27605                       Oklahoma City OK 73101


Berry and Berry Acquisitions, LLC      Fishback Nursery, Inc.                 Surface Nursery, Inc.
Gable - Gotwals, PC                    c/o Malone Akerly Martin // B Akerly   c/o Malone Akerly Martin // B Akerly
100 W. Fifth Street, Suite 1000        8750 N. Central Expressway             8750 N. Central Expressway
Tulsa OK 74103                         Suite 1850                             Suite 1850
                                       Dallas TX 75231                        Dallas TX 75231
Bridgett L. Zanders                    C.H. Robinson Worldwide, Inc.          Dennis R. Hartman Supply
2043 Martin Luther King                14701 Charlson Road                    7274 Mergener Road
Quincy FL 32351                        Eden Prairie MN 55347                  Fruitport MI 49415



Locke Supply Co.                       BASF Corporation                       Consumers Energy Company
Attn: Cheryl Blow                      Attn: D. Fryer                         One Energy Plaza
P.O. Box 26128                         100 Park Avenue                        Jackson MI 49201
Oklahoma City OK 73176-0128            Florham Park NJ 07932


Official Cte of Unsec. Creditors       Griffin Greenhouse Supplies, Inc.       UPS
c/o Munsch Hardt Kopf                  c/o Ruberto, Israel-Weiner, PC          c/o Receivable Mgmt Services
K Lippman, T Berghman, D Perry         Attn: Brendan C. Recupero               P.O. Box 361345
500 N. Akard Street                    255 State St., 7th Floor               Columbus OH 43236
Dallas TX 75201-6659                   Boston MA 02109
 Label Logic, Inc.                     Holland Charter Township                Next Level Partners, LLC
 4520 Pine Creek Road                  353 North 120th Ave.                    2338 Immokalee Road, Suite 415
 P.O. Box 3002                        Holland MI 49424                        Naples FL 34110
Elkhart IN 46515


Consumers Energy Company               Occupational Health Centers            Greener Side Nursery/E Johnson
Attn: Legal Department                 P.O. Box 3700                          Mark Parkhurst
One Energy Plaza                       Rancho Cucamanga CA 91729              338 Parkhurst Road
Jackson MI 49201                                                              McMinnville TN 37110


PNC Bank NA – Lender and Agent         IPFS Corp. Imperial Prem Fin Spec       L&M Transportation Services
Ronald Eckhoff                         P.O. Box 730223                         2925 Huntleigh Dr., Suite 104
2100 Ross Avenue, Suite 1850           Dallas TX 75373                         Raleigh NC 27604
Dallas TX 75201
          Case 16-32435-bjh7 Doc 767 Filed 02/27/19        Entered 02/27/19 13:16:57     Page 22 of 23
Sunbelt Rentals                     D&H Bark, Inc.                           B&G Supply Co., Inc.
1275 W. Mound St.                   6020 N. 27 Road                          532 West Broad St.
Columbus OH 43223                   Manton MI 49663                          Smithville TN 37166




East Coast Equipment Co.            Sidhu & Sons // Briggs Nursery           Foliage Plants, Inc.
P.O. Box 3485                       P.O. Box 658                             20301 SW 280 Street
Wilson NC 27893                     Elma WA 98541                            Homestead FL 33031



Safety Products Division of         Heriberto Saenz c/o D. Dwyer             Triangle Capital Corp.
Action Industrial Supply Co.        Texas Rio Grande Legal Aid               Matthew A. Young
1840 Sixth St.                      301 S. Texas Ave.                        3700 Glenwood Ave., Suite 530
Muskegon MI 49441                   Mercedes TX 78570                        Raleigh NC 27612


Walton Farms                        Cody Huggins                             FL Department of Revenue
6886 County Hwy 44                  5722 E 82nd St. N                        P.O. Box 6668
Upper Sandusky OH 43351             Fort Gibson OK 74434                     Tallahassee FL 32314-6668



Deans Oil Co., Inc.                 Noe Escalera                             ZZ Acquisitions, LLC
P.O. Box 1446                       645 SW Liberty Bell Dr.                  4838 Jenkins Ave.
Wilson NC 27894                     Beaverton OR 97006                       North Charleston SC 29405



GW Transportation, LLC              MO Department of Labor                   2 Plant International, LLC
William Johnson                     P.O. Box 59                              c/o Duriya Dhinojwala
1120 Ben Hill Blvd.                 Jefferson City MO 65104-0059             75 East Market Street
Nolensville TN 37135                                                         Akron OH 44308


Turkey City                         Geneva Health Center                     Verizon
280 North River, Suite B            5752 East Main St.                       By American InfoSource as agent
Holland MI 49424                    Hillsboro, OR 97123-6895                 4515 N Santa Fe Ave.
                                                                             OK City OK 73118


Do It Best Corp.                    Arkadin US                               Jason Miller
Michael O’Hara / Barrett McNagny    c/o Arkadin, Inc.                        345 Lassiter Road
215 East Berry Street               1501 E Woodfield Rd., Suite 400E         Smithville TN 37166
Fort Wayne IN 46802                 Schaumberg IL 60173


Cimarron Lumber and Supply Co.      US Attorney                              William G. Johnson
Bonnie Park Burry                   1100 Commerce Street                     1120 Benhill Blvd.
4000 Main Street                    Third Floor                              Nolensville TN 37135
Kansas City MO 64111                Dallas TX 75242


Miguel Soto                         Rocio Soto                               Ryder Truck Rental, Inc.
6692 Short Mountain Hwy             7024 Short Mountain Hwy                  Jennifer Morris
Smithville TN 37166                 Smithville TN 37166                      6000 Windward Parkway
                                                                             Alpharetta GA 30005
          Case 16-32435-bjh7 Doc 767 Filed 02/27/19        Entered 02/27/19 13:16:57   Page 23 of 23
Victor Miguel Godinez Juarez        Jaime Serrano
237 Big Woods Road                  184 Sawmill Road
Smithville TN 37166                 McMinnville TN 37110



Office of the U.S. Trustee          934 Third Street
1100 Commerce Street, Rm 976        934 Third Street, Ste. 801
Dallas, TX 75242                    Alexandria, LA 71309

                                    David Kozlowski
Will Rountree                       Morrison Cohen LLP
Rountree & Leitman LLC              909 Third Avenue
2800 North Druid Hill Road          New York, NY 10022
Building B, Suite 100
Atlanta, GA 30329
